     Case 1-19-41313-jmm              Doc 287       Filed 06/11/21        Entered 06/11/21 14:12:39




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                             Chapter 11
                                    :
CORT & MEDAS ASSOCIATES, LLC,       :                             Case No.: 19-41313 (JMM)
                                    :
                Debtor.             :
                                    :
------------------------------------x

                           NOTICE OF AMENDED BID PROCEDURES,
                            PUBLIC AUCTION, AND SALE HEARING

       PLEASE TAKE NOTICE that 1414 Utica Avenue Lender LLC (the “Plan Proponent”)
and Cort & Medas Associates, LLC (the “Debtor’) have been authorized to sell the Debtor’s real
property and the improvements thereon, located at and commonly known as 1376 and 1414 Utica
Avenue, Brooklyn, New York 10203 (Block: 4784, Lots: 20 & 35) (the “Property”) pursuant to
1414 Utica Avenue Lender LLC’s Amended Plan of Reorganization for Cort & Medas Associates,
LLC, as Modified (the “Plan”), which was confirmed on June 4, 2021.

        PLEASE TAKE FURTHER NOTICE that the sale of the Property shall be pursuant to
an auction (the “Auction”) in accordance with the amended bid procedures annexed hereto (the
“Bid Procedures”).1 Pursuant to the Bid Procedures, the Bid Deadline is July 22, 2021 at 5:00
p.m., and the Broker shall notify bidders whether their bids have been determined to be qualified
by no later than July 23, 2021, at 4:00 p.m. If the Plan Proponent receives Qualified Bids within
the requirements and timeframe specified in the Bid Procedures, then the Plan Proponent will
conduct the Auction on July 26, 2021 commencing at 12:00 p.m., by telephone or video
conference, or such later time or other place as the Plan Proponent shall timely notify all Qualified
Bidders.

        PLEASE TAKE FURTHER NOTICE that the Plan Proponent will seek approval of the
Sale at a hearing to be held on July 28, 2021 at 10:30 a.m., before the before the Honorable Jil
Mazer-Marino, United States Bankruptcy Court for the Eastern District of New York, 271-C
Cadman Plaza East, Courtroom 3529, Brooklyn, New York, 11201, unless otherwise ordered by
the Bankruptcy Court (the “Sale Hearing”).

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the Sale may be raised
at the Sale Hearing.




1
  To the extent not otherwise defined herein, all capitalized terms used herein shall have the meanings ascribed to
them in the Bid Procedures.
    Case 1-19-41313-jmm         Doc 287      Filed 06/11/21      Entered 06/11/21 14:12:39




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                     Chapter 11
                                    :
CORT & MEDAS ASSOCIATES, LLC,       :                     Case No.: 19-41313 (JMM)
                                    :
                Debtor.             :
                                    :
------------------------------------x

                        BIDDING AND AUCTION PROCEDURES

        These Terms and Conditions of Sale are promulgated in connection with the sale (the
“Sale”) of the real property and the improvements thereon, located at and commonly known as
1376 and 1414 Utica Avenue, Brooklyn, New York 10203 (Block: 4784, Lots: 20 & 35) (the
“Property”). The seller of the Property is Cort & Medas Associates, LLC (the “Debtor’). The sale
of the Property shall be conducted pursuant to sections 363(f), 1123(a)(5)(D), and 1141(c) of the
Bankruptcy Code and 1414 Utica Avenue Lender LLC’s Amended Plan of Reorganization for Cort
& Medas Associates, LLC (the “Plan”) proposed by 1414 Utica Avenue Lender LLC (the “Plan
Proponent”).

       A.     Time and Place of Auction. The sale of the Property shall be pursuant to an auction
              (the “Auction”) held on July 26, 2021 commencing at 12:00 p.m., by telephone or
              video conference in accordance with procedures to be implemented in the sole
              discretion of the Plan Proponent in consultation with its professionals, with notice
              of such procedures given to all interested parties prior to the Auction. The Plan
              Proponent may retain Rosewood Realty Group as real estate broker (the “Broker”)
              to market the Property.

       B.     Sale Free and Clear of Liens. The sale of the Property shall be free and clear of all
              liens, claims, encumbrances, equities and interests, of any nature or kind, other than
              permitted encumbrances consented to by the Plan Proponent. In Plan Proponent’s
              sole discretion, the Property may be transferred subject to the Plan Proponent’s
              existing mortgage lien(s) of record; provided however, that if Secured Creditor
              elects, before the auction, to offer a Qualified Bidder the opportunity to take
              assignment of its mortgage, then the Plan Proponent must make that opportunity
              available to all Qualified Bidders. All liens and encumbrances upon the Property
              shall remain in effect until the closing of the sale, and at closing shall be transferred
              to and attach to the net proceeds of the sale in the same priority that existed
              immediately before the closing and disbursed pursuant to the provisions of the Plan.

       C.     Stalking Horse Bidder. At any time prior to the Auction, the Plan Proponent, with
              reasonable consent of the Debtor’s secured creditors, may select a bidder to act as
              a stalking horse bidder in connection with the Auction (the “Stalking Horse
              Bidder”) and enter into a purchase agreement with such Stalking Horse Bidder (the
Case 1-19-41313-jmm          Doc 287     Filed 06/11/21      Entered 06/11/21 14:12:39




           “Stalking Horse Agreement”), which shall be subject to higher and better offers at
           the Auction, to establish the minimum bid for the Property at the Auction. The Plan
           Proponent also reserves the right, with reasonable consent of the Debtor’s secured
           creditors, and subject to 11 U.S.C. § 363(f), to (i) provide a breakup fee (the
           “Breakup Fee”) of a maximum amount of three percent (3%) of the proposed
           purchase price under such Stalking Horse Agreement payable to the Stalking Horse
           Bidder from the proceeds of the Sale, and (ii) agree to reimburse reasonable and
           documented out-of-pocket fees and expenses not to exceed $25,000 (the “Expense
           Reimbursement” and with the Breakup Fee, collectively, the “Bid Protections”) to
           the extent the Plan Proponent determines, in its sole discretion and as a matter of
           its reasonable business judgment, that provision of such Bid Protections is likely to
           maximize the value of the Property. The Stalking Horse Bidder will be entitled to
           the Bid Protections only upon the consummation of an alternative transaction
           wherein the Stalking Horse Bidder is NOT the Successful Bidder, and payable
           solely from the proceeds of such transaction. If the Plan Proponent selects a
           Stalking Horse Bidder, the opening bid for the Property at the Auction (the “Initial
           Bid”) shall be equal to the purchase price agreed to by the Stalking Horse Bidder
           plus the amount of any Bid Protections as set forth in the Stalking Horse Agreement
           (collectively, the “Initial Stalking Horse Bid Amount”).

  D.       Buyer’s Premium. At closing, in addition to payment of the purchase price, the
           Successful Bidder (as defined below) must also pay to the Broker a buyer’s
           premium in an amount equal to 5% of the purchase price; provided, however, that
           if the Plan Proponent is the Successful Bidder, at closing, the Plan Proponent shall
           pay a buyer’s premium to the Broker in an amount equal to 2% of the purchase
           price.

  E.       Bid Qualifications. Any potential bidder, other than the Plan Proponent, who
           wishes to submit a bid with respect to the Property must demonstrate to the
           satisfaction of the Plan Proponent that such potential bidder is a “Qualified Bidder.”
           The Plan Proponent is a Qualified Bidder without the need to satisfy the
           requirements to be a Qualified Bidder otherwise set forth herein. A Qualified
           Bidder is a potential bidder who delivers to the Plan Proponent and the Broker a
           written and signed, binding offer on or before July 22, 2021 at 5:00 p.m. (the “Bid
           Deadline”) that:

        (i)       states that the bidder has entered or will enter into a legally binding purchase
                  and sale agreement (“PSA”) for the acquisition of the Property on terms and
                  conditions reasonably acceptable to the Plan Proponent (as determined by
                  the Plan Proponent in its reasonable business judgment);

       (ii)       states the bidder’s offer is irrevocable, and not contingent until the closing
                  of the purchase of the Property if such bidder is the Successful Bidder (as
                  hereinafter defined);

       (iii)      does not request or entitle the bidder to any transaction or break-up fee,
                  expense reimbursement or similar type of payment;


                                             2
Case 1-19-41313-jmm     Doc 287      Filed 06/11/21     Entered 06/11/21 14:12:39




     (iv)    does not contain any financing contingencies or any other contingencies;

     (v)     fully discloses the identity of each entity that will be bidding for the
             Property (the “Potential Bidder”) or otherwise participating in connection
             with such bid on behalf of the Potential Bidder, the terms of any such
             participation (including, if the Potential Bidder is an entity formed for the
             purpose of consummating the proposed transaction contemplated by the bid,
             the equity holder or other financial backer), the Potential Bidder’s address,
             telephone number and email address where the bidder may be contacted;

     (vi)    is accompanied by evidence that a good faith deposit in the amount of 10%
             of the Potential Bidder’s bid (the “Bid Deposit”), in immediately available
             funds, has been made (or is concurrently being made) by wire transfer to
             Rubin LLC, as escrow agent (the “Escrow Agent”), pursuant to wire
             instructions to be provided by the Plan Proponent, and acknowledges that
             the Bid Deposit shall be held by the Escrow Agent in a non-interest bearing,
             segregated, account of the Escrow Agent for the Debtor’s estate in
             accordance with the terms hereof;

    (vii)    states that the bidder is financially capable of consummating the transaction
             contemplated by the bidder’s bid and any increased or modified bid that
             may be made at the Auction;

   (viii)    is accompanied by financial information satisfactory to the Plan Proponent
             which fairly and reasonably demonstrates the Potential Bidder’s ability (and
             the sources of the Potential Bidder’s ability) to close on its purchase of the
             Property if the Potential Bidder should be the Successful Bidder, in an
             amount at least as much as its bid as necessary to consummate the
             transaction contemplated by the bidder’s bid and any increased or modified
             bid that may be made at the Auction;

     (ix)    includes an executed original of these Terms and Conditions of Sale
             acknowledging and agreeing to these Terms and Conditions of Sale,
             including the following:

             (a)      the Potential Bidder is not a partner, officer, director, stockholder,
                      agent, employee or insider of the Debtor, the Debtor’s principals,
                      the Broker, the Plan Proponent, the Plan Proponent’s principals or
                      any relative of any of the foregoing, unless waived in writing by the
                      Plan Proponent prior to the Bid Deadline;

             (b)      the Potential Bidder relied solely on its own independent
                      investigation, analysis, appraisal and evaluation of the Property and
                      it did not rely upon and did not receive any written or oral
                      statements, representations, warranties, promises or guarantees
                      whatsoever, whether express or implied or by operation of law or




                                        3
Case 1-19-41313-jmm       Doc 287      Filed 06/11/21      Entered 06/11/21 14:12:39




                       otherwise, with respect to the Property and waives any and all claims
                       against the Plan Proponent and Broker; and

               (c)     the Potential Bidder’s bid is irrevocable until the earlier of the
                       Closing Date (as defined herein) or until its bid is affirmatively
                       rejected;

               (d)     the Potential Bidder is financially able to acquire the Property in
                       cash, without contingencies as to financing and/or additional due
                       diligence;

               (e)     the Potential Bidder, if it is the Successful Bidder, will complete the
                       Sale in accordance with the timing set forth in these Terms and
                       Conditions of Sale;

               (f)     the Potential Bidder, if it is the Successful Bidder, will pay the
                       Broker the buyer’s premium at closing;

               (g)     the Potential Bidder’s offer shall not be binding prior to the time that
                       the Auction is conducted and the Sale of the Property approved by
                       the Bankruptcy Court;

               (h)     includes evidence of authorization and approval from the bidder’s
                       board of directors (or comparable governing body) to purchase the
                       property pursuant to its bid at the Auction; and

               (i)     contains other information reasonably requested by the Plan
                       Proponent and/or the Broker.

               A competing bid meeting the above requirements shall constitute a
               “Qualified Bid.” The Plan Proponent, in consultation with the Broker, shall
               make a determination regarding whether a bid is a Qualified Bid and the
               Broker shall notify bidders whether their bids have been determined to be
               qualified by no later than July 23, 2021, at 4:00 p.m. (prevailing Eastern
               Time).

  F.   Other Asset Included in Sale. In addition to the Property, the Sale will also include
       all right, title, and interest of the Debtor or its estate in any claim or cause of action
       it may have against any tenant, subtenant, and/or holdover tenant of the Property.

  G.   Bidding. The opening bid at the Auction shall be the amount of the highest and
       best Qualified Bid, as determined by the Plan Proponent, in consultation with its
       professionals, with subsequent bids to be made in $25,000.00 increments. Each bid
       made by a Qualified Bidder at the Auction must continue to meet, satisfy or comply
       with the requirements of a Qualified Bid, other than those applicable to the
       submission of an initial Qualified Bid.




                                           4
Case 1-19-41313-jmm     Doc 287      Filed 06/11/21     Entered 06/11/21 14:12:39




  H.   Credit Bid. The Plan Proponent may, but is not required to, submit an initial credit
       bid up to $2,140,997.63, or such other amount as may be determined by the
       Bankruptcy Court before the Auction, for the Property and pay all other senior liens,
       claims and encumbrances at closing. The Plan Proponent’s initial credit bid amount
       of up to $2,140,997.63 does not constitute an admission by the Plan Proponent of
       the amount of its allowed secured claim.

  I.   Adjournment and Cancellation of Auction. The Plan Proponent reserves the right,
       in its business judgment, to make one or more adjournments to, or cancel, the
       Auction to, among other things (i) facilitate discussions between the Plan
       Proponent, on the one hand, and one or more Qualified Bidders, on the other hand,
       (ii) allow the Plan Proponent and/or Qualified Bidders to consider how they wish
       to proceed, (iii) give Qualified Bidders the opportunity to provide the Plan
       Proponent with such additional documentation or information as the Plan
       Proponent in its business judgment may require to determine such Qualified
       Bidder’s ability to close the Sale, or (iv) facilitate higher or better bids.

  J.   Successful Bidder and Backup Bidder. At the Auction, once a bidder is determined
       by the Plan Proponent, in consultation with its professionals, to have made the
       highest or best offer for the Property (the “Successful Bidder”), bidding shall be
       deemed closed and no additional bids will be considered. The bidder with the next
       highest or best bid submitted at the Auction, as determined by the Plan Proponent,
       in consultation with its professionals, shall be the “Backup Bidder.” In determining
       the Successful Bidder and the Backup Bidder, the Plan Proponent may consider,
       without limitation, (i) the amount of the purchase price offered, (ii) the form of
       consideration offered, (iii) the Qualified Bidder’s ability to close the Sale at the
       amount of its last bid made at the Auction, and the timing thereof, (iv) indicia of
       good faith on the part of the Qualified Bidder, (v) the terms and conditions of the
       Qualified Bidder PSA, and (vi) the net benefit to the Debtor’s estate.

  K.   Successful Bidder Additional Deposit. Within one business day after the
       Successful Bidder is determined, the Successful Bidder (except for the Plan
       Proponent’s designee) shall be required to increase the Bid Deposit to an amount
       equal to ten percent (10%) of the purchase price of the winning bid (the “Purchase
       Price”), which amount shall serve as a good faith deposit against payment of the
       Purchase Price, TIME BEING OF THE ESSENCE AS TO THE
       SUCCESSFUL BIDDER’S OBLIGATION TO INCREASE THE DEPOSIT.
       Within two (2) business days after the conclusion of the Auction, the Plan
       Proponent’s counsel will return the Bid Deposits to all other bidders, other than the
       Backup Bidder (as defined below).

  L.   Sale Hearing. A hearing to consider approval of the Sale of the Property to the
       successful bidder (the “Sale Hearing”) is scheduled to take place on July 28, 2021
       at 10:30 a.m., prevailing Eastern Time, or as soon thereafter as counsel may be
       heard, before the Honorable Jil Mazer-Marino, United States Bankruptcy Court for
       the Eastern District of New York, 271-C Cadman Plaza East, Courtroom 3529,
       Brooklyn, New York, 11201, or as otherwise ordered by the Bankruptcy Court.


                                         5
Case 1-19-41313-jmm     Doc 287      Filed 06/11/21    Entered 06/11/21 14:12:39




       The Sale Hearing may be adjourned or rescheduled without notice by an
       announcement of the adjourned date at the Sale Hearing or by filing a notice on the
       docket of the Debtor’s case. At the Sale Hearing, the Plan Proponent shall present
       the Successful Bid to the Bankruptcy Court for approval.

  M.   Sale Order. The sale approval order (the “Sale Order”) shall approve the Sale free
       and clear of all liens, claims, and encumbrances, and in connection therewith, the
       Sale Order shall contain the following findings of fact and conclusions of law:
       (i) that the terms of the Sale are fair and reasonable, (ii) that the Sale, and the
       Purchaser’s purchase, of the Property pursuant to the Plan, is non-collusive, fair
       and reasonable and was conducted openly and in good faith, (iii) that the transfer
       of the Property to the Purchaser represents an arm’s-length transaction and was
       negotiated in good faith between the parties, (iv) that the Purchaser, as transferee
       of the Property, is a good faith Purchaser under Bankruptcy Code section 363(m)
       and, as such, is entitled to the full protection of Bankruptcy Code section 363(m),
       (v) the sale of the Property to the Purchaser was not controlled by an agreement
       among potential purchasers, and (vi) that no cause of action exists against the
       Purchaser or with respect to the sale of the Property to the Purchaser under
       Bankruptcy Code section 363(n).

  N.   Closing. The Successful Bidder must pay the balance of the Purchase Price for the
       Property (the difference between the amount of the successful bid and the Bid
       Deposit as increased by the supplemental deposit in Paragraph J above) to counsel
       for the Plan Proponent in full in cash at the closing of title to the Property (the
       “Closing”). The Successful Bidder must close title to the Property at a date
       mutually acceptable to the Successful Bidder and the Plan Proponent (the “Closing
       Date”) that is no more than twenty-one (21) days after the Sale Order is entered,
       TIME BEING OF THE ESSENCE as to the Successful Bidder, although such
       date may be extended solely by the Plan Proponent.

  O.   Exemption from Transfer Tax. Under the Plan, to the maximum extent provided
       by section 1146(a) of the Bankruptcy Code, the issuance, transfer, or exchange of
       any security and the making or delivery of any instrument of transfer under the Plan
       (including an instrument of transfer executed in furtherance of the Sale), shall not
       be subject to tax under any law imposing a stamp tax, real estate transfer tax,
       mortgage recording tax, mansion tax, or similar tax due on the sale of the Property
       in connection with or in furtherance of the Plan.

  P.   Damages for Buyer’s Failure to Close. TIME IS OF THE ESSENCE AS
       AGAINST THE SUCCESSFUL BIDDER AND THE FAILURE OF THE
       SUCCESSFUL BIDDER TO EITHER TIMELY PAY THE ADDITIONAL
       BID DEPOSIT OR TIMELY CLOSE FOR ANY REASON WHATSOEVER
       (EXCEPT AS OTHERWISE PROVIDED BELOW), INCLUDING ITS
       FAILURE TO PAY THE BALANCE OF THE PURCHASE PRICE ON THE
       CLOSING DATE, WILL RESULT IN THE PLAN PROPONENT
       RETAINING THE DEPOSIT AS LIQUIDATED DAMAGES AND THE
       TERMINATION OF THE SUCCESSFUL BIDDER’S RIGHT TO ACQUIRE


                                        6
Case 1-19-41313-jmm      Doc 287     Filed 06/11/21      Entered 06/11/21 14:12:39




       THE PROPERTY. The Successful Bidder shall be obligated to close title to the
       Property and there is no contingency of any kind or nature that will permit the
       Successful Bidder to cancel or avoid its obligation under these Terms and
       Conditions of Sale other than the inability to deliver a bargain and sale deed without
       covenants against grantor’s acts to the Property. Expenses incurred by the
       Successful Bidder, or any competing bidder relating to any due diligence, such as
       obtaining title reports or environmental inspections, shall be the sole responsibility
       of such bidder, and under no circumstances shall the Plan Proponent or the Plan
       Proponent's professionals be responsible for, or pay, such expenses.

  Q.   Backup Bidder. In the event that the Successful Bidder fails to tender the payment
       of the balance of the Purchase Price on the Closing Date, or otherwise perform any
       of its obligations under these Terms and Conditions of Sale, the Plan Proponent, at
       its sole option, shall be authorized to sell the Property to the Backup Bidder without
       any further notice, and without giving credit for the deposit forfeited by the
       Successful Bidder, and upon such other terms and conditions as the Plan Proponent
       deems appropriate. Should the Backup Bidder fail to close on the Property, within
       such time as the parties may agree but not to exceed thirty (30) days after notice
       from the Plan Proponent to the Backup Bidder, the Proponent shall be authorized
       to sell the Property to the next highest or best bidder, without the necessity of any
       further notice. All bidders will be bound by these Terms and Conditions of Sale,
       including, without limitation, those items set forth in the paragraphs above, except
       that the Backup Bidder must close within thirty (30) days of notification that its bid
       is accepted, TIME BEING OF THE ESSENCE as to the Backup Bidder.

  R.   As Is Sale. The Property is being sold free and clear of all liens, claims, and
       encumbrances, with any such liens, claims and encumbrances to attach to the net
       proceeds of sale after deduction of any expenses of sale. Furthermore, the Property
       is being sold “AS IS,” “WHERE IS,” “WITH ALL FAULTS,” without any
       representations, covenants, guarantees or warranties of any kind or nature
       whatsoever and subject to, among other things, (i) any state of facts that an accurate
       survey may show; (ii) any covenants, restrictions and easements of record; (iii) any
       state of facts a physical inspection may show; (iv) any building or zoning
       ordinances or other applicable municipal regulations and violations thereof; and
       (v) environmental conditions, including, without limitation, the Property’s
       compliance (or lack of compliance) with environmental laws and the presence or
       absence of underground fuel storage tanks, any hazardous materials or asbestos
       anywhere on the Property. By delivering its respective Bid Deposit, each bidder is
       deemed to have acknowledged that it has had the opportunity to review and inspect
       the Property, the state of title thereof and laws, rules and regulations applicable
       thereto, and will rely solely thereon and on its own independent investigations and
       inspections of the Property in making its bid. Neither the Plan Proponent nor any
       of its representatives make any representations or warrantees with respect to the
       permissible uses of the Property, including but not limited to, the zoning of the
       Property. All bidders are deemed to have acknowledged that they have conducted
       their own due diligence in connection with the Property, and are not relying on any
       information provided by the Debtor, the Plan Proponent or their professionals.


                                         7
Case 1-19-41313-jmm      Doc 287     Filed 06/11/21      Entered 06/11/21 14:12:39




  S.   Deed. The Debtor, or the Plan Proponent acting on the Debtor’s behalf, shall
       convey the Property by delivery of a bargain and sale deed without covenants
       against grantor’s acts.

  T.   Auctioneer. JP&R Advertising Agency, Inc. will serve as auctioneer to conduct the
       Auction, if held.

  U.   Seller’s Failure to Close. If the Debtor, or the Plan Proponent on the Debtor’s
       behalf, is unable to deliver title to the Property in accordance with these Terms and
       Conditions of Sale for any reason whatsoever or in the event that the Bankruptcy
       Court refuses to approve the sale of the Property pursuant, the Plan Proponent's
       only obligation will be to refund the Bid Deposit to the Successful Bidder, and upon
       such refund, the Successful Bidder will have no claim or recourse against the Plan
       Proponent, the Debtor or their respective professionals.

  V.   Right to Withdraw Sale. The Plan Proponent reserves its right to withdraw the
       Property from the Sale, either prior or subsequent to the Sale, for any reasonable
       reason, as the Plan Proponent deems necessary or appropriate.

  W.   Proponent’s Designee. Notwithstanding anything to the contrary herein, the Plan
       Proponent shall be entitled to name a designee or designees who shall be deemed
       qualified to bid without posting a Bid Deposit or complying with the other
       requirements otherwise necessary to bid, and, if the Plan Proponent is the
       Successful Bidder, shall be entitled to purchase the Property subject to some or all
       of the Plan Proponent’s mortgage.

  X.   Bankruptcy Court Jurisdiction. The Bankruptcy Court shall determine any disputes
       concerning the Sale of the Property. By participating in the Sale, all bidders consent
       to the jurisdiction of the Bankruptcy Court to determine such disputes under the
       Debtor’s pending chapter 11 case.

  Y.   Reservation of Rights. The Plan Proponent is authorized to amend and modify
       these Terms and Conditions of Sale to impose additional terms and conditions on
       the proposed Auction and Sale of the Property, or to modify or eliminate any of the
       terms and conditions contained herein if, (i) in the Plan Proponent’s reasonable
       judgment, such modifications would be in the best interest of maximizing value
       from the Sale and promote an open and fair Auction and Sale process, and (ii) such
       modifications and/or additional terms and conditions are not materially inconsistent
       with the provisions of these Terms and Conditions of Sale.




                                         8
     Case 1-19-41313-jmm       Doc 287     Filed 06/11/21   Entered 06/11/21 14:12:39




I have read these Terms and Conditions and agree to be bound by them. (Please print clearly)


Date:         __________________________________________________________________

Bidder:       __________________________________________________________________

Signature:    __________________________________________________________________

Title:        __________________________________________________________________

Address:      __________________________________________________________________

E-Mail:       __________________________________________________________________

Phone No.:    __________________________________________________________________

Attorney Info: __________________________________________________________________




                                              9
